The judgment of the Supreme Court was entered
Per Curiam.
In this case the purchaser at the treasurer’s sale for taxes, failed to pay the taxes on his own undivided half as former owner, and tenant in common with the owner of the other undivided half. He was therefore in equal default with his co-tenant. Under these circumstances, we~think his purchase at the treasurer’s sale of the whole tract, is governed by the former decisions of this court, holding that joint-tenants or tenants in common, stand in a confidential relation to each other, such as forbids either from purchasing an adverse title over the head of the other. We are not prepared to say how the case would be if, availing himself of his right under the Act of Assembly to sever in the payment of taxes, he had paid his own, and the undivided half of his co-tenant only had been sold by reason of his own default. Judgment affirmed.